DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-2 in the reply filed on May 10, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “said non-stick release agent silicon layer” in line 3..  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “said surface structures on a bottom surface of said non-stick release agent” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (US 2016/0113439 A1) (“Fu”).
With respect to claim 1, Fu discloses a cooking utensil (abstr.) comprising a substrate – the container body 10, one or more surface structures – elements 21 - on an outer surface of the substrate (0029, Figs. 1-3), and a non-stick release agent – non-stick coating 30 – mechanically connected to the one or more surface structures (0034, 0042), a top surface of the non-stick release agent forming a non-stick surface on the cooking utensil (0029).
Regarding claim 2, Fu discloses a cooking utensil (abstr.), comprising a substrate – the container body 10, and a non-stick release agent – non-stick coating 30 – that is mechanically connected to the substrate (0034, 0042), the substrate including surface structures – elements 21 - that facilitate in mechanically connecting the non-stick .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu, in view of Brand (US 2002/0009567 A1) and Bowen et al. (US 4486640) (“Bowen”).
With respect to claim 7, Fu teaches the utensil of claim 1.  Fu is silent with respect to the non-stick release agent including silicon, Fu disclosing a non-limiting example of a fluorinated resin as the non-stick release agent (0055).  Brand discloses a cooking utensil comprising a non-stick release agent (abstr.), disclosing fluorinated resin or silicone as the non-stick release agent (0019).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the non-stick release agent of Fu of silicone as it is known in the art of cooking utensils to use non-stick release agents comprising silicon, such as silicone, and it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Regarding the non-stick release agent being removably connected to the substrate it is the Examiner’s position that it since Fu and Brand teach silicone as the non-stick release agent and the instant Specification discloses aluminum as a substrate material (Spec. par. [0010]), it is inherent that the release agent such as silicone is removably connected to the substrate of Fu, the substrate of Fu including an aluminum alloy (0051).  Regarding the non-stick release agent being deformable and expandable material, it is known in the art that silicone is deformable and expandable.  Fu discloses the non-stick release agent including a plurality of surface structures on a bottom surface of the non-stick release agent – surface structures formed by element 30 in Fig. 3.  Since in the utensil of Fu and Brand the surface structures include silicone, as discussed above, and it is known in the art that silicone has a much higher thermal expansion coefficient than aluminum, it would be expected that the surface structures of the non-stick release agent would expand and deform during heating, and thus secure the non-stick release agent to the substrate.
Fu and Brand are silent with respect to a thickness of the non-stick release agent silicone layer as recited in the claim.  Bowen discloses a cooking utensil (abstr.) comprising a non-stick release agent such as silicone – element 30 - having a thickness of from 0.05 to 0.15 inches (col. 3, lines 59-61). The range of thickness overlaps the range recited in claim 7, overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the non-stick release agent of Fu and Brand having a thickness as disclosed in Bowen as Bowen discloses 
Regarding claim 8, Fu, Brand and Bowen teach the utensil of claim 7.  Fu discloses the substrate includes a plurality of the surface structures on a top surface of the substrate (0029, Figs. 1-3).  Since in the utensil of Fu and Brand the surface structures on the bottom surface of the non-stick release agent include silicone, as discussed above with respect to claim 7, and it is known in the art that silicone has a much higher thermal expansion coefficient than aluminum, it would be expected that the surface structures of the non-stick release agent would expand and deform during heating, and thus engage the plurality of the surface structures on the bottom surface of the non-stick release agent.
Regarding the plurality of the surface structures on the top surface of the substrate configured to releasably engage the plurality of the surface structures on the bottom surface of non-stick release agent it is the Examiner’s position that since Fu and Brand teach silicone as the non-stick release agent and the instant Specification discloses aluminum as a substrate material (Spec., par. [0010]), it is inherent that the release agent such as silicone is releasably engaged and removably connected to the substrate of Fu, the substrate of Fu including an aluminum alloy (0051).  
With respect to claim 9, Fu teaches the utensil of claim 2.  Fu is silent with respect to the non-stick release agent including silicon, Fu disclosing a non-limiting example of a fluorinated resin as the non-stick release agent (0055).  Brand discloses a cooking utensil comprising a non-stick release agent (abstr.), disclosing fluorinated resin or silicone as the non-stick release agent (0019).  It would have been obvious to one of In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding the non-stick release agent being removably connected to the substrate it is the Examiner’s position that since Fu and Brand teach silicone as the non-stick release agent and the instant Specification discloses aluminum as a substrate material (Spec., par. [0010]), it is inherent that the release agent such as silicone is removably connected to the substrate of Fu, the material of the substrate of Fu being an aluminum alloy (0051).  Regarding the non-stick release agent being deformable and expandable material, it is known in the art that silicone is deformable and expandable.  Fu discloses non-stick release agent including a plurality of surface structures – surface structures formed by element 30 in Fig. 3.  Since in the utensil of Fu and Brand the surface structures include silicone, as discussed above, and it is known in the art that silicone has a much higher thermal expansion coefficient than aluminum, it would be expected that the surface structures of the non-stick release agent would expand and deform during heating, and thus secure the non-stick release agent to the substrate.
Fu and Brand are silent with respect to a thickness of the non-stick release agent silicone layer as recited in the claim.  Bowen discloses a cooking utensil (abstr.) comprising a non-stick release agent such as silicone – element 30 - having a thickness of from 0.05 to 0.15 inches (col. 3, lines 59-61). The range of thickness overlaps the range recited in claim 9, overlapping ranges have been held to establish prima facie 
Regarding claim 10, Fu, Brand and Bowen teach the utensil of claim 9.  Fu discloses the substrate includes a plurality of the surface structures on a top surface of the substrate (0029, Figs. 1-3).  Since in the utensil of Fu and Brand the surface structures on the bottom surface of the non-stick release agent include silicone, as discussed above with respect to claim 9, and it is known in the art that silicone has a much higher thermal expansion coefficient than aluminum, it would be expected that the surface structures of the non-stick release agent would expand and deform during heating, and thus engage the plurality of the surface structures on the bottom surface of the non-stick release agent.
Regarding the plurality of the surface structures on the top surface of the substrate configured to releasably engage the plurality of the surface structures on the bottom surface of non-stick release agent it is the Examiner’s position that since Fu and Brand teach silicone as the non-stick release agent and the instant Specification discloses aluminum as a substrate (Spec., par. [0010]), it is inherent that the release agent such as silicone is releasably engaged and removably connected to the substrate of Fu, Fu disclosing an aluminum alloy as the substrate material (0051).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783